—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered January 22, 1992, convicting defendant, upon her plea of guilty, of attempted criminal possession of a controlled substance in the fifth degree, and sentencing her, as a second felony offender, to a term of IVi to 3 years, unanimously affirmed.
Contrary to defendant’s argument on appeal, the arresting officer’s close range observation of defendant dropping two vials of what appeared to be crack cocaine as she exited a known drug location provided probable cause for her arrest (People v McRay, 51 NY2d 594). Therefore, the additional 12 vials of crack cocaine were recovered pursuant to a search incident to a lawful arrest (People v De Santis, 46 NY2d 82, cert denied 443 US 912). The hearing court’s determinations of fact and credibility are supported by the record and will not be disturbed by this Court (People v Gruttola, 43 NY2d 116). Concur—Milonas, J. P., Rosenberger, Rubin and Nardelli, JJ.